Citation Nr: 1224456	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-39 536	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The appellant had service in the Florida National Guard with a period of active duty for training (ACDUTRA) from April to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the appellant requested and was scheduled for a Board hearing before a Veterans Law Judge, but submitted a statement in May 2011 indicating that he wished to cancel his hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).


FINDINGS OF FACT

1.  By an unappealed June 2005 rating action, the RO in Cleveland, Ohio continued a prior denial of service connection for hearing loss. 

2.  Evidence received after the June 2005 denial does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating that underlying claim.

3.  Tinnitus was first manifested several years after the appellant's period of ACDUTRA and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  The RO's June 2005 denial of a claim to reopen service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final June 2005 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

3.  The appellant does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, a pre-decisional letter dated in October 2006 complied with VA's duty to notify the appellant.  This letter apprised the appellant of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  In addition, it notified the appellant of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The correspondence also informed the appellant of the basis of the prior final denial of his claim for service connection for bilateral hearing loss in June 2005.  The Board observes that the last final decision identified in the October 2006 correspondence was the decision denying the appellant's initial claim in January 1989.  However, although the date of the last final decision was incorrectly identified, the October 2006 letter notified the appellant that his claim was previously denied because his condition was not related to service and that evidence submitted must relate to that fact.  Accordingly, the Board concludes that VA has met its duty to notify the appellant in this appeal.  

Regarding VA's duty to assist, the RO obtained the appellant's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

The Board observes that the appellant's Virtual VA file indicates that he receives supplemental income from the Social Security Administration (SSA); records from SSA have not been obtained.  However, the appellant has not indicated that he receives income from SSA due to his hearing loss or tinnitus or that such records contain information relevant to service connection claims.  Furthermore, regarding the petition to reopen, as discussed in detail below, the appellant's hearing loss has previously been found to preexist his period of ACDUTRA.  As for the claim to reopen, as discussed in detail below, VA has denied the claims for a lack of showing of in-service incurrence of disease or injury or aggravation thereof.  Therefore, as there is no indication that SSA records would be relevant to such questions, the Board concludes that a remand to obtain the appellant's SSA records is not warranted and would result in unnecessary delay in adjudicating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant); see Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

The Board also recognizes that the appellant has not been afforded a VA examination in connection with his petition to reopen.  The Board observes, however, that an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

In addition, the Board finds that a medical opinion on the question of service connection for tinnitus is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the appellant suffered an event, injury or disease in service, or has a presumptive disease during a pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the appellant suffered an event, injury or disease in service or that any diagnosed tinnitus might be related to his military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

A.  New and Material

Service connection for hearing loss was initially denied in January 1989 because the evidence did not show that the appellant's preexisting hearing loss was aggravated by his military service.  In other words, evidence of record did not reflect a nexus between the appellant's hearing loss and his active service.  A subsequent rating decision dated in June 2005 denied his claim to reopen because, although the evidence received since the January 1989 determination was new, it was not material because it did not show a nexus to the appellant's military service.  After receiving notice of the June 2005 decision, the appellant did not initiate an appeal of the denial of that issue.  Later, in July 2006, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the June 2005 rating decision consisted of the appellant's STRs, personnel records, private treatment records dated from September 1993 to March 1996, and the appellant's contentions.  His STRs included a National Guard enlistment examination dated in February 1974.  That examination revealed hearing loss as defined by VA in the left ear, in addition to elevated thresholds in the right ear.  The appellant was diagnosed with hearing loss in the left ear, not considered disabling.  His period of ACDUTRA began on April 4, 1974.  His personnel records show that he was ordered to basic combat training.  On May 3, 1974, the appellant was placed on a physical profile due to his hearing loss.  It was noted that the appellant had unilateral profound hearing loss--nerve deafness in the left ear with some decrement in high frequency in the right ear.  

His May 1974 separation examination actually showed an improvement in hearing acuity bilaterally, except for at 500 Hertz in the right ear, which worsened from 10 decibels to 15 decibels.  An August 1988 statement shows that the appellant reported injuring his ears during basic training.  He reported spending two days in the hospital because of tinnitus and the shock at losing his hearing in his left ear.  Post-service records showed bilateral hearing loss as defined by VA beginning in September 1993, with hearing acuity significantly worse in the left ear.  None of the records indicated that the appellant's preexisting hearing loss was made worse by his short period of ACDUTRA.  

Accordingly, at the time of the continued denial of the claim for service connection for hearing loss in June 2005, the claims folder contained no competent evidence of a relationship between the appellant's hearing loss and his ACDUTRA service.  Thus, the RO, in June 2005, denied the claim to reopen the previously denied issue of entitlement to service connection for hearing loss.  The appellant did not appeal the RO's decision and that the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the June 2005 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of hearing loss was received between the June 2005 rating decision and the July 2006 claim.  The June 2005 rating decision is thus final.  

The relevant evidence received since the June 2005 denial consists of additional non-pertinent private treatment records, a statement from J.F., D.O. dated in November 1995, and the appellant's contentions.  The November 1995 statement from Dr. J.F. indicates that noise exposure contributed to the appellant's hearing loss.  This letter appears to have been created in connection with the appellant obtaining employment restrictions.  In his December 2008 substantive appeal, the appellant contended losing his hearing in his left ear and half of his hearing in his right ear during training on the rifle range.  No evidence was submitted indicating that the appellant's preexisting hearing loss was aggravated by his military service.  Additionally, none of the evidence indicates that any hearing loss was opined to be related to his military service.  

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for hearing loss because it does not tend to show that the appellant's preexisting hearing loss was aggravated by his military service or that it is otherwise related to his service.  No medical professional has provided any opinion showing that the appellant's preexisting hearing loss worsened beyond its natural progression during service or that there is a nexus between the appellant's current hearing loss and his military service.  In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a claimant's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a claimant's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the appellant's statements regarding ongoing symptoms that first began in service and that have continued since service are cumulative of contentions made at the time of the June 2005 denial.  Thus, although such statements are material because they address the issue of a nexus, they are not new because they reiterate the appellant's previous contentions.  Significantly, the additional evidence received since the final June 2005 decision does not show that the appellant's hearing loss was aggravated by his service or is otherwise related to his service.  Accordingly, and based on this evidentiary posture, the Board must deny the appellant's application to reopen this previously denied issue. 

B.  Tinnitus

The appellant contends that his tinnitus had its onset in service and has continued since service.  See, e.g., December 2008 substantive appeal.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2011).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (2011). 

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., a period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or inactive duty training where the claim for benefits is premised on that period of ACDUTRA or inactive duty training (INACDUTRA).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

When a claim for service connection is based upon an injury that occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The appellant's DD 214 shows that his period of ACDUTRA lasted for one month and 21 days beginning on April 4, 1974, and ending on May 24, 1974.  His personnel records show that he was ordered to basic combat training.  As discussed above, the appellant was placed on a physical profile on May 3, 1974, after just under one month of duty for hearing loss.  There is no indication that the appellant complained of tinnitus in service.  

According to post-service records, in an August 1988 statement, the appellant indicated having ringing in his ears following an injury at the rifle range during basic training.  He indicated that he was hospitalized for the tinnitus.  He reported that his superiors said that the injury was his fault since he did not have his "ear plugs in good."  

A letter from Dr. J.F. dated in March 1996 shows that the appellant complained of vertigo, bilateral hearing loss, and tinnitus.  He opined that the appellant's tinnitus was associated with hearing loss.  No opinion relating the appellant's tinnitus to his period of ACDUTRA was provided, nor is there any indication that the appellant reported in-service acoustic trauma.  None of the appellant's post-service treatment records contain any opinion relating his tinnitus to his brief period of ACDUTRA.  

Based on a review of the evidence, the Board finds that service connection for tinnitus is not warranted.  Initially, for the reasons set forth herein, the appellant has not had active service and is not a "veteran."  

In this case, the evidence does not show, nor does the appellant contend, having a period of active duty.  Rather, he has only had ACDUTRA.  For service connection to be granted, the claimant must be a "veteran " for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v at 419.  Here, the appellant, for purposes of service connection for tinnitus, has not established "veteran" status for the reasons discussed below.  
 
As noted above, active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Here, the evidence fails to show that the appellant has tinnitus from a disease or injury incurred in the line of duty.  After reviewing the evidence, the Board concludes that the appellant did not incur in-service acoustic trauma.  Additionally, the evidence does not show that the appellant is disabled from any other disease or injury incurred during his ACUDTRA.

As discussed above, the appellant had only one month and 21 days of service, during which he had basic combat training.  His August 1988 statement infers that hearing protection was issued and used, as evidenced by his report that his superiors blamed his contended injury on him not having his "ear plugs in good."  Thus, the evidence supports a finding that hearing protection was used in service.

As for the appellant's contention that he injured his ears on the rifle range and had to be hospitalized for two days, the Board finds such contention to lack credibility.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the contemporaneous evidence of record contradicts the appellant's contentions regarding in-service acoustic trauma.

Here, the appellant contended that his hearing loss and tinnitus began in service following an injury that led him to be hospitalized for two days.  However, as discussed above when deciding the appellant's new and material evidence claim, the appellant's STRs clearly show that his hearing loss preexisted his period of ACDUTRA.  There is also no indication that the appellant was hospitalized for two days as he claims.  Since left ear hearing loss was shown to have preexisted service as evidenced by the audiometric findings on his February 1974 entrance examination, the contemporaneous evidence of record refutes the appellant's contention that he sustained hearing loss as a result of in-service acoustic trauma.  Thus, the evidence supports the Board's finding that no in-service acoustic trauma was incurred.  

As discussed above, the appellant's discharge examination in May 1974 failed to show a worsening of his hearing loss, which weighs against a finding of in-service acoustic trauma.  The Board also finds the fact that the appellant's physical profile in May 1974 did not mention that he was hospitalized for two days as the appellant contends also supports the Board's conclusion that he did not sustain in-service acoustic trauma.  Such records are more reliable, in the Board's view, than the appellant's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the evidence does not support a finding that the appellant incurred in-service acoustic trauma.  

Additionally, as earlier noted, the appellant's physical profile for bilateral hearing loss occurred after just under one month of service.  The short time period of training, in addition to the fact that the appellant indicated wearing ear protection during service, weighs against a finding that acoustic trauma causing tinnitus actually occurred.  Even if the appellant was exposed to loud noises, the evidence fails to indicate that any noise exposure led to acoustic damage.  

Furthermore, the March 1996 letter from Dr. J.F. indicates that the appellant's tinnitus was associated with his hearing loss.  As the appellant's hearing loss was found to have preexisted service, such opinion tends to indicate that the tinnitus is not related to any in-service event, but is secondary to the nonservice-connected hearing loss.  In this case, no medical professional has provided any opinion indicating that the appellant incurred in-service acoustic trauma that led to tinnitus.  The only evidence to support the appellant's assertions of in-service acoustic trauma is his own contentions, which the Board finds lacking in credibility for the reasons set forth above.

Moreover, the absence of reported tinnitus until at least 1996 also weighs against a finding that it was incurred in service due to acoustic trauma.  Although the appellant reported in 1988 that he had tinnitus in service, the Board finds such contention to lack credibility as discussed above.  Furthermore, no continuity of symptomatology was contended at that time.  In this regard, the Board observes that at the time of the appellant's initial claim for hearing loss in 1988, tinnitus was not claimed at that time.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that claimant failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of tinnitus complaints, symptoms, or findings until over two decades between the period of ACDUTRA and the first documented report of tinnitus in March 1996 is evidence which tends to show that no tinnitus due to in-service acoustic trauma had its onset during service.  

The Board acknowledges the appellant's report that he has had ringing in his ears since service.  However, as discussed above, the Board finds his contentions regarding an in-service injury to lack credibility.  Thus, without competent and credible evidence of in-service acoustic trauma, the Board finds that the appellant's contentions regarding the onset and continuity of symptomatology also lack credibility and cannot be used to support a finding of service connection.  

The Board acknowledges the appellant's belief that his tinnitus was incurred as a result of his ACDUTRA.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the appellant's own assertions as to etiology of a disability have no probative value.

Without competent evidence of in-service acoustic trauma leading to tinnitus, service connection for tinnitus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for tinnitus.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for hearing loss having not been received, the application to reopen this issue is denied.

Entitlement to service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


